DETAILED ACTION
	Claims 1, 8, and 9 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 12, 2022 has been acknowledged and has been entered into the present application file.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) along with an election of species in the reply filed on July 12, 2022 is acknowledged.  As claim 1 is free of the art, Groups IV and V, drawn to methods of making compounds of formula I and II respectively, are rejoined.
Priority
The claim to priority as a 371 filing of PCT/CN2017/116105 filed on December 14, 2017, which claims benefit of CN 201711330428.2 filed on December 13, 2017 is acknowledged in the present application file.
Information Disclosure Statement
The Information Disclosure Statement filed on June 9, 2020 has been considered by the Examiner.
The information disclosure statement filed July 16, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each publication has not been identified by publisher, author, journal title as required by 37 CFR 1.98 (b)(5).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Zhou et al. (CN 1439643 A).  Zhou et al. teach similar phosphorus compounds, but with the absence of the four methyl groups on the backbone as required by present claim 1.  The general formula of Zhou et al. allows substitution at the backbone positions:  
    PNG
    media_image1.png
    117
    141
    media_image1.png
    Greyscale
and specifies that R5 and R6 can include H, C1-C6 alkyl, alkoxy, and aryl.  However, there is no disclosure in Zhou et al. of specifically selecting C1 alkyl for each R5 and R6 substituent in order to arrive at the presently claimed invention.  Thus, even though the Zhou et al. disclosure dominates the presently claimed compounds, the presently claimed compounds are not anticipated nor rendered obvious by the disclosure by Zhou et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1, 8, and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626